Citation Nr: 1543456	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to March 2002.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a July 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the cervical spine had its onset in service.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  See, e.g., February 2008 cervical spine MRI.  She contends that her cervical spine disability is the result of a back injury in 1997 while moving furniture up flights of stairs in which the individual with higher positioning lost control of the furniture, and it hit the Veteran in the head.  See July 2015 video conference hearing; see also June 2002 VA general examination.  Her service treatment records show that she complained of right neck and shoulder pain since February 1997 moving furniture.  She was treated with, among other things, steroid shots and pain medication.  Her service treatment records include a diagnosis of cervical strain.  

The Board finds that the Veteran's report of experiencing right shoulder and neck pain in service, particularly from an injury while moving furniture in 1997, and of ongoing symptoms thereafter, are competent based on her ability to observe those phenomena with her own senses, and credible based on her consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno, 6 Vet. App. at 470.  

A VA examiner in a July 2009 examination report, opined that he could not link current disability to service without resorting to mere speculation owing to a lack of neck CT or MRI dating from the time of service or in the immediate year after military discharge.  However, requiring a definitive diagnostic study to provide an opinion that only requires the application of individual expertise renders the opinion offered of no value in this inquiry.  

Likewise, the adverse conclusion expressed in a July 2010 VA examination report is not probative because it was based on an inaccurate factual background; that there was a lack of cervical radiculopathy (manifested by shoulder and/or arm symptoms) until approximately 2006.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As noted above, the Veteran's service treatment records reflect complaints of right neck and shoulder pain since the injury in service, and recurrent complaints of similar symptomatology following service.  See October 2002 private treatment record (noting the Veteran's complaint of severe right shoulder/neck pain).  In fact, to the extent that the July 2010 VA examiner found that current radiculopathy symptomatology was consistent with the Veteran's diagnosed cervical spine degenerative disc disease, she supports the Veteran's claim.  This is because that implies earlier manifestations of such symptomatology reflects the presence of the underlying cause; cervical disc disease.  Such symptoms are reflected in the evidence of record during service and within a year following service.  Thus, the Board finds that the July 2010 VA examiner's report is favorable to the Veteran's claim.  

In essence, while there is no medical documentation of the claimed cervical spine disability until 2008, the evidence indicates from the Veteran's symptomatology it has been present since service.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine degenerative disc disease was incurred in service.  Resolving reasonable doubt in the Veteran's favor, a basis upon which to grant service connection has been presented.  38 U.S.C.A. §38 U.S.C.A. § 1154(a), 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   






ORDER

Service connection for cervical spine degenerative disc disease is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


